Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: MI22-7579
Filling Date: 8/13/2020
Priority Date: 9/6/2013
Inventor: Munataka et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II, claims 14-16, 18, 21-26 in the reply filed on 8/15/22 is acknowledged.
Examiner agrees that independent claim 21 is generic with respect to all species and claims 14 and 24 are generic to species 2, 3 and 4.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 in line 13 recite “faced”. However, it should be “face”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first device isolation insulating film and the second device isolation insulating film form dummy pillars, and the first device isolation insulating film is arranged to adjoin two side faces of the first silicon pillar that are opposed to each other in the second direction, and wherein the second device isolation insulating film is arranged to adjoin two side faces of the second silicon pillar that are opposed to each other in the second direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10,804,390 B2 in view of Takaishi (US 2009/0085102 A1). 

Regarding claim 21, U.S. Patent No. US 10,804,390 B2 discloses a conductive layer 18 (Para. 34) provided on a top face of the silicon pillar 5, the conductive layer 18 having a top surface, an insulating material being directly against an entirety of the top surface of the conductive layer (claim 1).

U.S. Patent No. US 10,804,390 B2 does not explicitly disclose
an active region which is surrounded by a device isolation region on a semiconductor substrate and which extends in a first direction;

a silicon pillar which separates the active region along the first direction into a first lower diffusion layer and a second lower diffusion layer, the silicon pillar having a first pair of opposing sidewall surfaces consisting of a first sidewall surface and a second sidewalls surface spaced from each other along the first direction, and having a second pair of opposing sidewalls surfaces consisting of a third sidewall surface and a fourth sidewalls surface spaced from each other along a second direction;
a first gate electrode comprising an electrode material covering the first sidewalls surface of the silicon pillar which is located on a side of the first lower diffusion layer;
a second gate electrode comprising the electrode material covering the second sidewall surface of the silicon pillar which is located on a side of the second lower diffusion layer.


Takaishi discloses a semiconductor device (Fig. 1), comprising:
an active region (portion underneath element 9) which is surrounded by a device isolation region 2 (Para. 26) on a semiconductor substrate 1 (Para. 26) and which extends in a first direction (X-direction);

a silicon pillar 5 (left most one, Para. 26) which separates the active region (portion underneath element 9) along the first direction (X-direction) into a first lower diffusion layer 9 (left most one) and a second lower diffusion layer 9 (2nd left most one), the silicon pillar 5 (left most one) having a first pair of opposing sidewall surfaces consisting of a first sidewall surface and a second sidewalls surface spaced from each other along the first direction (X-direction), and having a second pair of opposing sidewalls surfaces consisting of a third sidewall surface and a fourth sidewalls surface spaced from each other along a second direction (top and bottom, Y-direction);

a first gate electrode 11 (Para. 27, left most one) comprising an electrode material covering the first sidewalls surface of the silicon pillar 5 (left most one) which is located on a side of the first lower diffusion layer 9 (left most one);
a second gate electrode 11 (second one from left) comprising the electrode material covering the second sidewall surface of the silicon pillar 5 (1st left ) which is located on a side of the second lower diffusion layer 9 (second from left). Takaishi teaches the above modification is used to make multiple vertical transistor of the device (Fig. 1). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine U.S. Patent No. US 10,804,390 B2 insulating layer with Takaishi transistor structure as suggested above to make multiple vertical transistor of the device (Fig. 1).

Regarding claim 22, Takaishi discloses a semiconductor device of claim 21,
further comprising:
a first channel region located on the sidewall face of the silicon pillar 5 (1st left) which is disposed between the conductive layer 18 and the first lower diffusion layer 9 (1st left);
a first gate insulating film 10 (1st left) provided between the first channel region (underneath element 9) and the first gate electrode 11;
a second channel region located on the second sidewall of the silicon pillar 5 (2nd sidewall from left) which is disposed between the conductive layer 18 and the second lower diffusion layer 9 (2nd from left); and
a second gate insulating film 10 (left 1st pillar, right side one) provided between the second channel region (under element 9, 2nd one) and the second gate electrode 11 (3rd from left),
wherein the first lower diffusion layer 9 (1st left), the first gate electrode 11 (2nd left), the first channel region (underneath element 9), and the conductive layer 18 are comprised by one transistor (Fig. 1),
wherein the second lower diffusion layer 9 (2nd left), the second gate electrode 11 (3rd from left), the
second channel region 9 (underneath 2nd 9), and the conductive layer 18 are comprised by another transistor (Fig. 1); and wherein the one and another transistors are connected in series via the conductive layer 18 (same structure as instant application).

Regarding claim 23, Takaishi discloses a semiconductor device of claim 22, wherein the conductive layer 18 forms a first source/drain region (Para. 27) that is shared by the one transistor and the another transistor (Fig. 1).

Regarding claim 24, U.S. Patent No. US 10,804,390 B2 discloses a conductive layer  provided on a top face of the silicon pillar, the conductive layer having a top surface, an insulating material being directly against an entirety of the top surface of the conductive layer (claim 2).

U.S. Patent No. US 10,804,390 B2 does not explicitly disclose an active region which is surrounded by a device isolation region on a semiconductor substrate and which extends in a first direction;

a first silicon pillar which separates the active region along the first direction into a first lower diffusion layer and a second lower diffusion layer, the silicon pillar being more elongated in a first horizontal direction relative to a second horizontal direction;

a first transistor having a first gate electrode covering a first side face of the silicon pillar which is located on a side of the first lower diffusion layer;

a second transistor having a second gate electrode covering a second side face of the silicon pillar which is located on a side of the second lower diffusion layer, the first side face and second side faced being spaced from one another along the first direction;

a gate insulating material between the first gate electrode and the pillar
and between the second gate electrode and the pillar; and
a third transistor associated with a second silicon pillar, the first, second and third transistor being connected in series, the first and second transistors being connected in series through the conductive layer.

However, Takaishi discloses a semiconductor device (Fig. 1), comprising:

an active region (underneath element 9) which is surrounded by a device isolation region 2 (Para. 26) on a semiconductor substrate 1 (Para. 26) and which extends in a first direction (X-direction);

a first silicon pillar 5 (Para. 26, left 1st one) which separates the active region (underneath element 9) along the first direction  (X-direction) into a first lower diffusion layer 9 (1st left) and a second lower diffusion layer 9 (2nd from left), the silicon pillar being more elongated in a first horizontal direction relative to a second horizontal direction (pillar 5 is not horizontally even);

a first transistor having a first gate electrode 11 (Para. 27, 2nd from left) covering a first side face of the silicon pillar 5 (1st left) which is located on a side of the first lower diffusion layer 9 (first from left);

a second transistor having a second gate electrode 11 (3rd from left) covering a second side face of the silicon pillar 5 (1st from left) which is located on a side of the second lower diffusion layer 9 (2nd from left), the first side face and second side faced being spaced from one another along the first direction (Fig. 1);

a gate insulating material 10 (Para. 30) between the first gate electrode 11 and the pillar 5 and between the second gate electrode 11 (third from left) and the pillar 5 (first from left);
a third transistor (1st sidewall of the second pillar) associated with a second silicon pillar 5 (2nd from left), the firs (first sidewall of the 1st pillar 5 from left), second (second sidewall of the 1st pillar 5 from left) and third transistor (first sidewall of the 2nd pillar 5 from left) being connected in series same structure as instant application), the first and second transistors being connected in series through the conductive layer 18 (1st from left).
Takaishi teaches the above modification is used to make multiple vertical transistor of the device (Fig. 1). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine U.S. Patent No. US 10,804,390 B2 insulating layer with Takaishi transistor structure as suggested above to make multiple vertical transistor of the device (Fig. 1).

Regarding claim 25, Takaishi discloses a semiconductor device of claim 24 wherein the second transistor 10, 11, 9 (Paras. 27, 30, second sidewall from left of 1st pillar 5) is connected in series to the third transistor (1st sidewall from left of 2nd pillar 5) through a diffusion layer 9 (second from left).

Regarding claim 26, Takaishi discloses a semiconductor device of claim 24 further comprising a fourth transistor 9, 10, 11 (Paras. 27, 30) associated with a third silicon pillar 6 (Para. 27), and wherein the first second third and fourth transistors are connected in series (4 sides of two left pillars, same structure as instant application).

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 14-15 and 16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Takaishi (US 2009/0085102 A1).

Regarding claim 14, Takaishi discloses a semiconductor device (Fig. 1), comprising:
an active region (left most one, Para. 27, lower portion of 9) which is surrounded by a device isolation region 2 (Para. 26) on a semiconductor substrate 1 (Para. 26) and which extends in a first direction (X-direction);
a first silicon pillar 5 (Para. 26, 1st from left) and a second silicon pillar 5 (second from left) which separate the active region 9 along the first direction (X-direction) into a first lower diffusion layer 9 (left most one), a second lower diffusion layer 9 (2nd from left), and a third lower diffusion layer 9 (3rd from left);
a first gate electrode 11 (Para. 27, 2nd from left) covering a first side face of the first silicon pillar 5 (1st from left) which is located on a side of the first lower diffusion layer 9 (1st left);
a second gate electrode 11 (right side surface of the first pillar 5, 3rd from left) covering a second side face of the first silicon pillar 5 (1st from left) which is located on a side of the second lower diffusion layer 9 (2nd from left);
a first conductive layer 18 (Para. 34, 1st from left) provided on a top face of the first silicon pillar 5 (1st from left);
a third gate electrode 11 (4th from left) covering a third side face of the second silicon pillar 5 (2nd from left) which is located on a side the second lower diffusion layer 9 (2nd from left);
a fourth gate electrode 11 (5th from left) covering a fourth side face of the second silicon pillar 5 (2nd from left) which is located on a side of the third lower diffusion layer 9 (3rd from left);

a second conductive layer 18 (2nd from left) provided on a top face of the second silicon pillar 5 (2nd from left);
a first device isolation insulating film 17 contacting with a fifth side face (top surface) of the first silicon pillar 5 (1st left) which is different from the first side face and the second side face; and
a second device isolation insulating film 17 contacting with a sixth side face (top surface) of the second silicon pillar 5 (2nd left) which is different from the third side face and the fourth side face.

Regarding claim 15, Takaishi discloses the semiconductor device according to claim 14, further comprising:

a first channel region (underneath the element 9, left most one) located on the first side face of the first silicon pillar 5;

a second channel region (underneath the element 9, 2nd from left) located on the second side face of the first silicon pillar 5;

a third channel region (portion underneath element 9, 3rd from left) located on the third side face of the second silicon pillar 5; and

a fourth channel region 9 (portion underneath element 9, 3rd from left, claim does not say 4th and 3rd are different) located on the fourth side face of the second silicon pillar 5,

wherein the first lower diffusion layer 9, the first gate electrode 11, the first channel region (underneath element 9), and the first conductive layer 18 construct a first transistor (Fig. 1),

wherein the second lower diffusion layer 9, the second gate electrode 11, the second channel region (underneath element 9), and the first conductive layer 18 construct a second transistor,

wherein the first transistor 9, 11, 18 and the second transistor 9, 11, 18 are connected in series via the first conductive layer 18,

wherein the second lower diffusion layer (underneath element 9), the third gate electrode 11, the third channel region (underneath element 9), and the second conductive layer 18 construct a third transistor (Fig. 1),
wherein the third lower diffusion layer 9, the fourth gate electrode 11, the fourth channel region (underneath element 9), and the second conductive layer 18 construct a fourth transistor,

wherein the third transistor 9, 11, 18 and the fourth transistor 9, 11, 18 are connected in series via the second conductive layer 18, and

wherein the second transistor 11, 9, 18 and the third transistor 11, 9, 18 are connected in series via the second lower diffusion layer 9 (2nd from left).

Regarding claim 16, Takaishi discloses a semiconductor device according to claim 14, further comprising:
at least one first wiring 27 (Para. 32) provided on a top face of the semiconductor substrate 1,
wherein the first wiring 27 and the first conductive layer 18 are connected by a first plug 24 (Para. 34), and
wherein at least the first silicon pillar 5 (1st left) is arranged to overlap with the first plug 24.


Allowable Subject Matter
Claim 18 is objected (after drawing objection is overcome with no amendment) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896